Title: From Thomas Jefferson to Thomas Mann Randolph, 11 April 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Apr. 11. 96.
                    
                    I did not write to you by the last post because I expected you would be on the road; but as I find this will reach you in time I will ask the favor of you to bring me the certificate from Byrd’s warehouse relative to the 2. hhds. of tobacco TWC. mentioned in your’s of the 6th. inst. It will be extremely material to be brought on Cobbs by surprize, because they consider Colo. Bell’s unsuccessful enquiries after these 2. hhds. at Shockoe’s as proofs against us.—As I conjecture from your letter that you will come up by Watkins’s, and of course by Elisha Lake’s on the 3. notched road, if you can get Lake to tempt some waggoner to bring on my rope by offering an extraordinary bounty, I will be obliged to you. The other articles left there by Nat may wait till he can find an opportunity of forwarding them. Colo. Bell could never get a waggoner to undertake bringing them.—Reeves has declined taking my tobacco on the terms of the paper inclosed you, on account of the reference to the 60. days price, tho’ he had not objected to that when first mentioned.
                    We have had a remarkeable drought. The ground is now got so hard, that we this day lay aside our ploughs as unable to break up the earth. It has also been very cold for these two days. The mercury was this morning at 35°. We are in dreadful confusion with the demolition of our walls, which is more tedious than I expected. The walls are so solid that 7. men get down but between 3. and 4000. bricks aday. They would make new ones as fast. The tumbling of brickbats keeps us in constant danger. We have as yet had but one accident of a man knocked down. We are all well Jefferson particularly so, and all anxious to see you, and our dear Martha and Anne. Adieu affectionately.
                